department of the treasury internal_revenue_service te_ge eo examinations commerce street mic dal dallas tx tax_exempt_and_government_entities_division number release date uil date aug person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 isrevoked effective november 20xx our adverse determination was made for the following reason s you have not established that you are organized and operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual within the meaning of sec_501 contributions to your organization are not deductible under section revenue code of the internal you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for out assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosure publication i a irs department of the treasury internal_revenue_service tax_exempt_and_government_entities_division 25th st rm mail stop ogden ut date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number toll free long distance fax number manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can’t reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo acting director exempt_organizations examinations enclosures final report of examination form_6018 consent to proposed action publication publication form_4621 proposed tax change letter catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of taxpayer december 20xx december 20xx tax identification_number year period ended final report april 20xx issues should facts be retroactively revoked to the date of creation you were incorporated under the nonprofit laws of the state of your articles of incorporation you stated you were formed for the following purposes on november 20xx per exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code who requires the corporation is formed to meet the substantial requirements of and other related medical needs now or in the future medical_care for his battle with related to his cancer need is defined as therapy transportation all medical costs not covered by insurance hospice home care and special requirements no officers or directors are being elected the trustee will be the father of the beneficiary of the organization no compensation will be paid to the trustee is the only recipient of the funds raised by this organization organization received funds through personal appeals made by parents and siblings to friends co-workers and employers and other known individuals and entities where relationships have been developed solely for the purpose to raise funds story will be told through conversation and brochures developed your organization received recognition of exemption on november 20xx under sec_501 of the internal_revenue_code your organization was selected for examination as a part of the service’s post determination compliance program law sec_501 of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings inure to the benefit of any private_shareholder_or_individual form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer december 20xx december 20xx sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations explains that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of regulations explains the prohibition against private_inurement as follows an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 325_us_844 the court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt_purpose in wendy l parker rehabilitation foundation inc v commissioner tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation's activities in easter house v united_states cl_ct citing sec_1_501_c_3_-1 of the regulations affd without opinion 846_f2d_78 fed cir that an organization is not operated exclusively for exempt purposes if it serves a private rather than a public interest form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number year period ended explanations of items form 886-a rev date name of taxpayer application of law december 20xx december 20xx sec_501 of the code sets forth two main tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 the articles of incorporation you provided states that you were formed for the benefit of a private individual as a result you have not satisfied the organizational_test required by sections sec_1_501_c_3_-1 of the regulations in addition you do not meet the requirements of sec_1_501_c_3_-1 of the regulations which requires you to operate exclusively in activities which accomplish one or more exempt purposes your financial records show that substantially_all your funds are paid out for the benefit and you are not of operated exclusively for one or more exempt purposes as set forth in sec_1 c - c and c -1 d ii of the regulations because your net_earnings inure in whole or in part to the benefit of private individuals thus you provide a substantial private benefit to your organization is similar to the organizations listed in revrul_67_367 and wendy l parker rehabilitation foundation inc because your organization is serving the private interests rather the public charitable interests as contemplated under sec_501 c of the code conclusion based on the facts presented above you have failed both the operational_test and the organizational_test required of c organizations your organizational document shows you your operations show that you were created for the substantial private benefit of have operated for the benefit of private individuals since formation rather than for public purposes therefore you have not established that you were operated exclusively for one or more exempt purposes your organization’s exempt status will be revoked from the effective date of exemption of november 20xx no chapter taxes will be assessed organization has signed the form_6018 agreeing to revocation of exemption effective november 20xx final report is being sent with form_4621 in previous correspondence of draft report dated january 20xx the form_4621 was not included in our report am sending out the final report with the form_4621 and asking for you to please resign the form_6018 thank you form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
